DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-20, filed on 4/20/2018, are pending in this office action.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim(s) 1-5, 7-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teuton et al. (US Publication 2016/0314354 A1) in view of Oberbreckling et al. (US Publication 2018/0075104 A1).
As per claim 1, Teuton teaches A method, comprising: (see Abstract)
obtaining feature configurations for a set of features; (paragraphs 0042, 0078, a feature schema is received describing features and associated metadata)
obtaining a command for inspecting a data set that is produced using the feature configurations; (paragraph 0044, 0066, 0079, feature detection and classification can be performed based on output)
obtaining, from the feature configurations: one or more anchors comprising metadata for accessing the set of features in an environment; (paragraphs 0044, 0064, task-specific metadata associated with features are identified)
associate a feature with one or more additional features; (paragraphs 0079, 0104, additional data elements associated with a feature can be identified)
using the one or more anchors to retrieve, by a computer system, feature values of the feature and the one or more additional features; (paragraph 0073, 0079, 0104, metadata values associated with features are determined for feature classification)
zipping, by the computer system, the feature values according to the join configuration without matching entity keys associated with the feature values; (paragraphs 0061, 0064, 0082, feature identification/classification is outputted into a compressed file, compression interpreted as zipping)
and outputting the zipped feature values in response to the command. (paragraphs 0044, 0103, the output of feature identification/classification is a compressed video or text file)
Teuton does not explicitly indicate a join configuration for joining a feature with one or more additional features.
Oberbreckling teaches a join configuration for joining a feature with one or more additional features. (paragraphs 0146, 0181, 0190, join type information are utilized for analyzing metadata features for data classification)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Teuton’s method of identifying and classifying features utilizing task-specific metadata with Oberbreckling’s ability to utilize join type information in feature identification. This gives the user the ability to join features during feature identification/classification in various ways. The motivation for doing so would be to better analyze data through joining different data types (paragraphs 0004).
As per claim 2, Teuton teaches outputting, with the zipped feature values, additional values used to generate the feature values of the feature and the one or more additional features. (paragraphs 0054, 0066, output feature of interest)
As per claim 3, Teuton teaches obtaining an additional command for evaluating a derived feature that is produced using the feature configurations; (paragraph 0062, derived metadata)
obtaining, from the feature configurations, a feature derivation for generating the derived feature from one or more input features; (paragraph 0117, parsing and deriving the metadata associated with features)
using the feature derivation to generate derived feature values of the derived feature from input feature values of the one or more input features; (paragraphs 0118, determine outputs)
and outputting the derived feature values in response to the additional command. (paragraph 0100, derive metadata from output)
As per claim 4, Teuton and Oberbreckling are taught as per claim 1 above. Oberbreckling additionally teaches obtaining an additional command for searching a global namespace of the features; (paragraph 0088, 0089, global statistics)
using the feature configurations to match one or more parameters of the additional command to a list of feature names in the global namespace; (paragraph 0123, determine global statistics)
and outputting the list of feature names in response to the additional command. (paragraph 0197, output options)
As per claim 5, Teuton teaches obtaining an additional command for analyzing a coverage of the feature; (paragraph 0054, feature of interest)
using a set of entity keys and the feature values to calculate the coverage of the feature; (paragraphs 0116, difference in frame information)
and outputting the coverage of the feature in response to the additional command. (paragraph 0117, 0118, generated outputs)
As per claim 7, Teuton teaches using the one or more anchors to retrieve feature values of the feature and the one or more additional features comprises: obtaining, from a parameter of the command, a time range associated with the feature values; (paragraph 0056, time series data)
and retrieving the feature values of the feature and the one or more additional feature to fall within the time range. (paragraph 0108, 0109, time series for data set)
As per claim 8, Teuton teaches using the one or more anchors to retrieve feature values of the feature and the one or more additional features comprises: obtaining, from one or more parameters of the command, feature names of the feature and the additional features; (paragraph 0045, task-specific metadata)
matching the feature names to the one or more anchors; (paragraph 0166, matching)
and using attributes of the one or more anchors to retrieve the feature values from the environment. (paragraph 0147, 0151, output)
As per claim 9, Teuton teaches the feature configurations are obtained from a parameter in the command. (paragraph 0085, command)
As per claim 10, Teuton teaches the environment is at least one of: an online environment; a nearline environment; an offline environment; a stream-processing environment; and a search-based environment. (paragraphs 0210, online services, paragraph 0211, cloud services)
As per claim 11, Teuton teaches the command is received through a command-line interface. (paragraph 0087, 0088, 0151, user interface to receive command)

As per claim 12, Teuton teaches A system, comprising: (see Abstract)
one or more processors; (Figure 26 reference 710)
and memory storing instructions that, when executed by the one or more processors, cause the system to: (Figure 26 reference 740)
obtain feature configurations for a set of features; (paragraphs 0042, 0078, a feature schema is received describing features and associated metadata)
obtain a command for inspecting a data set that is produced using the feature configurations; (paragraph 0044, 0066, 0079, feature detection and classification can be performed based on output)
obtain, from the feature configurations: one or more anchors comprising metadata for accessing the set of features in an environment; (paragraphs 0044, 0064, task-specific metadata associated with features are identified)
use the one or more anchors to retrieve feature values of the feature and the one or more additional features; (paragraph 0073, 0079, 0104, metadata values associated with features are determined for feature classification)
zip the feature values according to the join configuration without matching entity keys associated with the feature values; (paragraphs 0061, 0064, 0082, feature identification/classification is outputted into a compressed file, compression interpreted as zipping)
and output the zipped feature values in response to the command. (paragraphs 0044, 0103, the output of feature identification/classification is a compressed video or text file)
Teuton does not explicitly indicate a join configuration for joining a feature with one or more additional features.
Oberbreckling teaches a join configuration for joining a feature with one or more additional features. (paragraphs 0146, 0181, 0190, join type information are utilized for analyzing metadata features for data classification)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Teuton’s method of identifying and classifying features utilizing task-specific metadata with Oberbreckling’s ability to utilize join type information in feature identification. This gives the user the ability to join features during feature identification/classification in various ways. The motivation for doing so would be to better analyze data through joining different data types (paragraphs 0004).
As per claim 13, Teuton teaches the memory further stores instructions that, when executed by the one or more processors, cause the system to: output, with the zipped feature values, additional values used to generate the feature values of the feature and the one or more additional features. (paragraphs 0054, 0066, output feature of interest)
As per claim 14, Teuton teaches the memory further stores instructions that, when executed by the one or more processors, cause the system to: obtain an additional command for evaluating a derived feature that is produced using the feature configurations; (paragraph 0062, derived metadata)
obtain, from the feature configurations, a feature derivation for generating the derived feature from one or more input features; (paragraph 0117, parsing and deriving the metadata associated with features)
use the feature derivation to generate derived feature values of the derived feature from input feature values of the one or more input features; (paragraphs 0118, determine outputs)
and output the derived feature values in response to the additional command. (paragraph 0100, derive metadata from output)
As per claim 15, Teuton and Oberbreckling are taught as per claim 12 above. Oberbreckling additionally teaches the memory further stores instructions that, when executed by the one or more processors, cause the system to: obtain an additional command for searching a global namespace of the features; (paragraph 0088, 0089, global statistics)
use the feature configurations to match one or more parameters of the additional command to a list of feature names in the global namespace; (paragraph 0123, determine global statistics)
 and output the list of feature names in response to the additional command. (paragraph 0197, output options)
As per claim 16, Teuton teaches the memory further stores instructions that, when executed by the one or more processors, cause the system to: obtain an additional command for analyzing a coverage of the feature; (paragraph 0054, feature of interest)
use a set of entity keys and the feature values to calculate the coverage of the feature; (paragraphs 0116, difference in frame information)
and output the coverage of the feature in response to the additional command. (paragraph 0117, 0118, generated outputs)
As per claim 18, Teuton teaches using the one or more anchors to retrieve feature values of the feature and the one or more additional features comprises: obtaining, from a parameter of the command, a time range associated with the feature values; (paragraph 0056, time series data)
and retrieving the feature values of the feature and the one or more additional feature to fall within the time range. (paragraph 0108, 0109, time series for data set)

As per claim 19, Teuton teaches A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising: (see Abstract)
obtaining feature configurations for a set of features; (paragraphs 0042, 0078, a feature schema is received describing features and associated metadata)
obtaining a command for inspecting a data set that is produced using the feature configurations; (paragraph 0044, 0066, 0079, feature detection and classification can be performed based on output)
obtaining, from the feature configurations: one or more anchors comprising metadata for accessing the set of features in an environment; (paragraphs 0044, 0064, task-specific metadata associated with features are identified)
associate a feature with one or more additional features; (paragraphs 0079, 0104, additional data elements associated with a feature can be identified)
using the one or more anchors to retrieve, by a computer system, feature values of the feature and the one or more additional features; (paragraph 0073, 0079, 0104, metadata values associated with features are determined for feature classification)
zipping, by the computer system, the feature values according to the join configuration without matching entity keys associated with the feature values; (paragraphs 0061, 0064, 0082, feature identification/classification is outputted into a compressed file, compression interpreted as zipping)
and outputting the zipped feature values in response to the command. (paragraphs 0044, 0103, the output of feature identification/classification is a compressed video or text file)
Teuton does not explicitly indicate a join configuration for joining a feature with one or more additional features.
Oberbreckling teaches a join configuration for joining a feature with one or more additional features. (paragraphs 0146, 0181, 0190, join type information are utilized for analyzing metadata features for data classification)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Teuton’s method of identifying and classifying features utilizing task-specific metadata with Oberbreckling’s ability to utilize join type information in feature identification. This gives the user the ability to join features during feature identification/classification in various ways. The motivation for doing so would be to better analyze data through joining different data types (paragraphs 0004).



Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6, 17, and 20 are allowable over the prior art of record, because the prior art of record fails to teach or fairly suggest zipping the feature values according to the join configuration comprises: identifying, in the join configuration, two variants of a single feature; and including, in the zipped feature values for the two variants, different subsets of the feature values for the single feature, as disclosed in dependent claim 6, and similarly in dependent claims 17 and 20.
Claims 6, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stawiszynski (US Publication 2021/0142528 A1)
Lu (US Patent 9,411,815 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168